Citation Nr: 1800735	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  17-36 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to special monthly compensation (SMC) based on need for the regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1942 to March 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2017 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran was afforded a Video Conference hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's service-connected disabilities render him in need for regular aid and attendance of another person.  


CONCLUSION OF LAW

The criteria for SMC based on aid and attendance have been met.  38 U.S.C. § 1114(l) (2012); 38 C.F.R. §§ 3.350, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's decision below awards a grant of SMC based on need for the regular aid and attendance of another person.  As no adverse decision is reached at this time, there is no need to discuss compliance with VA's duty to notify and assist the Veteran at this time.  See 38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran appeals the denial of entitlement to SMC based on the need for aid and attendance.  Under 38 U.S.C. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

The following will be accorded consideration in determining the need for regular aid and attendance: Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made. The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  See Turco v. Brown, 9 Vet. App. 222 (1996).

Based on the evidence presented, the Board finds that SMC based on aid and attendance is warranted.  In this regard, the evidence shows that the Veteran is service-connected for posttraumatic stress disorder (PTSD), bilateral hearing loss, tinnitus, residuals of fracture simple complete left navicular and dental trauma.  

The Veteran has presented testimony describing how he has no hand grip which causes him to drop things, renders him unable to prepare meals, and makes it difficult to dress and eat with utensils.  He claims that his PTSD interferes with his ability to leave the house on his own, and that it causes him to forget to take his medication and order his medication.  He reports that when he becomes emotional it interferes with his memory and it is difficult for him to remember things.  The Veteran also reports that while his vision problems interfere with many of his activities of daily living, his service connected disabilities contribute substantially to his ability to communicate, take medication, prepare meals, hold things and remember what is needed to take care of himself.  

The October 2016 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance, reports that the Veteran's daily activities are restricted due to vision loss and a balance deficit.  It was noted that the Veteran needs daily assistance in taking his medications and ordering his medications.  The July 2017 VA Form 21-2680, Examination for Housebound Status or Permanent Need for Aid and Attendance, reports that the Veteran's daily activities are restricted due to his PTSD, balance disorder, hearing loss and left wrist poor grip.  It was again noted that the Veteran needs daily assistance in taking his medications and ordering his medications, and that he does not leave the house without personal assistance.  

The Board also notes that during his January 2018 hearing, the Veteran described PTSD symptoms to include problems with sleep, concentration, memory, depression, withdrawal and panic which causes him unable to protect himself from the hazards of daily living.  Notably, however, the undersigned observed that the Veteran had great difficulty with communicating and concentrating on the question at hand.  The Veteran's daughter reported that the Veteran's difficulty with concentration and focus due to PTSD has contributed to falling incidents, and that the Veteran required reminders to dress, bathe, take medication and get refills.  On one occasion, he had locked himself out of the house.  He had left tea kettles unattended on the kitchen stove, and she was unsure whether he could safely respond to a house fire. 

Given the evidence discussed in the record and in resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of SMC based on aid and attendance.  As discussed above, the Veteran is in need of the assistance of another to protect himself from the hazards of daily living.  He is unable to dress, take his medications, order medications, feed himself, make meals, and leave the house without personal assistance.  While the record shows that the Veteran's has nonservice-connected disabilities that restrict his ability to perform the activities of daily living, the Board notes that his service-connected disabilities to include PTSD and hearing loss are also shown to contribute to his inability to protect himself from the hazards of daily living.  To the extent that the evidence reflects that nonservice connected and service-connected disabilities render the Veteran in need for regular aid and attendance of another person, where it is not possible to distinguish the effects of nonservice-connected conditions from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  In resolving reasonable doubt in his favor, the Board finds that the Veteran is unable to function in an appropriate manner without aid and assistance and that he is in need of the regular aid and attendance of another person due to his service-connected disabilities.  Accordingly, SMC based on regular need for aid and attendance is warranted and the claim is granted.



ORDER

Entitlement to SMC based on the need for the regular aid and attendance of another person is granted, subject to the controlling regulations applicable to the payment of monetary benefits.




____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


